Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 5, 2017

                                       No. 04-17-00414-CV

                                        Sylvia GARDNER,
                                             Appellant

                                                  v.

                                         Eric GARDNER,
                                              Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00678
                         Honorable David A. Canales, Judge Presiding


                                          ORDER


         The reporter’s record was due on August 14, 2017. See TEX. R. APP. P. 35.1. Three days
later, after no reporter’s record was filed, this court advised court reporter Luis Duran Jr. that the
record was late. On October 2, 2017, the court reporter filed a notice of late record and advised
this court that Appellant had not paid the fee to prepare the reporter’s record.
        We ordered Appellant to file written proof that she made arrangements to pay for the
reporter’s record, and Appellant timely filed a written response indicating she had made
arrangements to pay for the reporter’s record.
        On November 17, 2017, after no reporter’s record was timely filed, we notified the court
reporter that the record was late. On November 29, 2017, the court reporter notified this court
that Appellant has not paid the deposit for the reporter’s record.
         We again ORDER Appellant to provide written proof to this court within TEN DAYS of
the date of this order that (1) the reporter’s fee deposit has been paid, or (2) Appellant is entitled
to appeal without paying the reporter’s fee. If Appellant fails to respond within the time
provided, Appellant must file a brief with this court within THIRTY DAYS of the date of this
order, and the court will only “consider and decide those issues or points [raised in Appellant’s
brief] that do not require a reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court